 COLUMBIA PARK ASSN.123The Columbia Park and Recreation Association, Inc.andAmalgamated Transit Union,Local 1300,Petitioner.Case 5-RC-12886June 15, 1988DECISION ON REVIEW, DIRECTION,AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDCRACRAFTOn May 29, 1987, the Regional Director forRegion 5 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which heasserted jurisdiction over the Employer.' The Em-ployer filed a timely request for review of the Re-gionalDirector's decision.On July 9, 1987, theBoard granted the Employer's request for review.The National Labor Relations Board has delegat-ed' its authority in this proceeding to a three-member panel.The Board has considered the entire record, in-cluding the briefs, and finds, in agreement with theRegionalDirector, that the Employerisan em-ployer within the meaning of Section 2(2) of theAct2 and that it is appropriate to assert jurisdiction.Accordingly, we affirm the Regional Director'sDecision and Direction of Election and shall directthat the ballots cast in the June 26 and 27, 1987election be opened and counted and,an appropriatecertification issued.DIRECTIONIT IS DIRECTED that the Regional Director forRegion 5 open and count the ballots and thereafterprepare and serve on the parties a tally of ballotsand issue an appropriate certification.ORDERIt is ordered that this proceeding is remanded tothe Regional Director for Region 5 for further pro-ceedings.An election was conducted June 26 and 27, 1987, and the ballotswereimpounded.2The pertinent part of the Regional Director'sDecision and Directionof Election(the text of fn. 3) is attached as an appendix.In agreeing withthe Regional Director that the Employer is not a political subdivision, wenote particularly that the composition of the Employer'snine-memberboard is established by its "Amended and Restated Charter," not by law.Therefore,to the extent that the members may be accountable to the gen-eral electorate of the villages from which they were elected,they are ac-countable by choice rather than law. Accordingly,the Employer doesnot qualify as a political subdivision.SeeJeffersonCounty CommunityCenter v.NLRB,732 F.2d 122, 125 In. 3 (10th Cir. 1984);CrestlineMemo-rialHospital Assn. Y.NLRB,668 F.2d 243, 245 (6th Cir. 1982).We note that the Board's decision inImperial House Condominium,279NLRB 1225 (1986),which reaffirmed the policy of assertingjurisdictionover residential condominiums and cooperatives,was enforced recentlyby the United States Court of Appeals for the Eleventh Circuit,NLRB v.Imperial HouseCondominium, 831 F.2d 999 (1987).MEMBER JOHANSEN, dissenting.Contrary to my colleagues, I would decline toassert jurisdiction. In my view, this case is coveredby my dissenting position inImperial House Condo-minium,279 NLRB 1225 (1986). Here, as there,property owners collectively pay an assessment tothe Employer which funds the recreational oppor-tunities and community services provided by theEmployer. When individual homeowners pool theirresources in order to secure these types of servicesfor themselves, in my view, this is not the type ofenterprise to which the Board should attach juris-diction.APPENDIXThe parties stipulated that the Columbia Park andRecreationAssociation, Inc. isa non-profitMarylandcorporationwith annual gross revenues in excess of$1,000,000 and that in the past 12 months the Associationhas purchased and received goods and services in excessof $50,000 directly from points outside the State ofMaryland. The parties also stipulated that the Associa-tion operates a transit system (also known as ColumBus)that annually generates approximately $125,000 in faresand receives approximately $300,000 in state and federalgrants. Petitioner seeks to represent all full-time and reg-ular part-time drivers and mechanics. The petitioned-forunit comprises approximately 16 employees. There is nodispute concerningunit issues,as set forth below.The sole issue in this matter arises out of the Associa-tion's claim thatit isexempt from the Board's jurisdic-tion as a "political subdivision" within the meaning ofSection 2(2). Petitioner argues that the Association is anemployer within the meaning of Section 2(2).The parties agree that the Association's status underSection 2(2) is to be resolved by applying the SupremeCourt's decision inNLRB v. The Natural Gas Utility Dis-trict of Hawkins County, Tennessee,402 U.S. 600 (1971),which affirmed the Board's determination that an em-ploying entity is a political subdivision within the mean-ing of Section 2(2) if such entity is: 1) created directly bythe stateso asto constitute a department or administra-tive arm of the government; or 2) administered by indi-viduals who are responsible to public officials or to thegeneral electorate. See,e.g.,Detroit Institute of Art, 271NLRB 285 (1984). Applying these standards, I make thefollowing findings.Columbia is a planned community located in HowardCounty,Maryland that was created in the 1960's byHoward Research and Development Corporation. It isnot an incorporated city. The Association is the govern-ing body of Columbia and was incorporated in 1965. In1966, a Deed, Agreement and Declaration of Covenants,Easements,Charges and Liens (Declaration of Cov-enants)was filed in Howard County covering Columbiaand its lands. The Declaration of Covenants,inter alia,created easements, and use requirements, and variousproperty encumbrances. It also establishedan assessmentthat is payable to the Association. The assessment isbased on the assessed value of property in Columbia as289 NLRB No. 19 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdetermined by the Howard County property tax assess-ment of such property.The assessment has priority overmortgages,isnormally paid by assesses as part of theirmortgage,is not deductible from Federal taxes,and doesnot serve as a credit or offset to property owners'Howard County taxes.This assessment is the primaryrevenue source for the Association.While the Associa-tion can impose special assessments,ithas never done so.The Association has no tax imposition authority. Nordoes it exercise any sovereign powers such as eminentdomain.The Association is controlled by the Columbia Council(hereinafter the Council).The Council is composed ofninemembers,one from each"village"inColumbia.Council members are elected annually.Eight of the ninevillages vote based upon a single vote being accordedeach property interest.One village allows each residentof the village to vote.Thus,only property interest hold-ers (in eight villages)or residents(in one village)are en-titled to vote.Councilmembers are subject to recall.Council members are not state or local officials and Co-lumbia residents are not represented separately in theHoward County Council.Based on the foregoing,itdoes not appear that the As-sociation was created directly by the state so as to con-stitute a department or administrative arm of the govern-ment.Minneapolis Society of Fine Arts,194 NLRB 371(1971).Rather,itwas created by private individuals toserve, in essence,as a homeowner's association for thepurpose of providing services to Columbia land ownersand residents.Indeed,itdoes not appear that the Employer arguesotherwise.Thus, in seeking to meet the first prong of theHawkinscriteria,the Employer does not claim that thestate created the Association,but rather,itpresented evi-dence at the hearing and argues in its brief that the Asso-ciation is"for all intents and purposes,the local govern-ment of Columbia."The Employer presented evidenceof the vast array of services that the Association pro-vides,ranging from parks and recreation facilities tochild care and public transportation.In essence,the Em-ployer argues that the Association is the functionalequivalent of a city government.Under current Board law,however,theEmployer'scontentions in this regard do not advance its claim of po-litical subdivision status.Rather,its evidence and argu-ments amount to an attempt to apply the"intimate con-nection" test whereby an employing entity that performsfunctions that are intimately related to the traditionalfunctions of an exempt government entity is excludedfrom the Act's coverage. See,e.g.,Rural Fire ProtectionCo., 216 NLRB 584 (1975).That standard,however, wasrejected by the Board inNational Transportation Service,240 NLRB 565 (1979),and again inRes-Care,Inc.,280NLRB 670 (1986).Thus, regardless of how similar theAssociation's functions might be to those of a"typical"city government, those similarities alone do not providea basis for excluding the Association from the Act's cov-erage.Moreover,even if the Employer's evidence con-cerning the Association'spurported functional equiva-lence to a city government was aimed at an attempt toapply theRes-Carestandard, the Employer conceded atthe hearing that the Association retains,with regard tothe petitioned-for employees,the ultimate authority tohire,fire,train,supervise,evaluate,discipline and handleemployee grievances and in addition has control overwages and benefits.Accordingly,absent a right of con-trol being exercised by an exempt entity,the degree ofsimilarity between the Association and a city govern-ment is irrelevant.Res-Care,supra at 672.In addition,the evidence presented reveals that theAssociation is more aptly analogous to a homeowners' orcondominium association,which are entities that theBoard has recently reaffirmed fall within the Act's juris-diction.Imperial House Condominium,279 NLRB 1225(1986).Granted,theAssociation here provides manymore services than does the typical condominium asso-ciation.That difference,however,appears to arise out ofthe Association's unique opportunity to command signifi-cant assets rather than out of any municipal or govern-mental status.Regarding the second prong of theHawkinstest, theEmployer argues that its Council is responsible to publicofficials and the general electorate.As noted,while theCouncil is elected and subject to recall,the Council isnot responsible to thegeneral electorate.Rather,it is onlyColumbia property interest holders or,in one of nine vil-lages,residents to whom the Council is responsible.Concerning the Council's responsibility to public offi-cials,the record shows that the Council is responsible tovarious county, state and federal officials by virtue of theAssociation'sdependence upon public funding throughvarious grants,the requirements imposed by those grants,and various licensing requirements imposed by govern-ment. Such"dependence"and grant administration over-sight,however,do not establish that the Council mem-bers are responsible to public officials.Cf.D.T.WatsonHomefor CrippledChildren,242 NLRB 1368, 1370 (1979)citedwith approval inRes-Care,supra at 674 fn. 22.Indeed,under the Employer'sargument,any businessentity that received state or federal grants,or was sub-ject to state or federal regulation would be"responsibleto public officials"underHawkins.In sum, the record fails to support a finding that theEmployer is a "political subdivision"within the meaningof Section 2(2). See cases cited by Petitioner:TrumanMedical Center,239 NLRB 1067(1978), 247 NLRB 396(1980), enfd.641 F.2d 570,574 (8th Cir.1981);Minneapo-lisSocietyof FineArts,supra.Accordingly, I find that theAssociation is an employer within the meaning of Sec-tion 2(2) of the Act,and that it is appropriate for theBoard to assert jurisdiction herein.Of the cases cited by the Employer,I note thatMTLInc.,223NLRB 1071 (1976)andTransit Systems, Inc.,221NLRB 299 (1975), both were decided under thestandard set forth inRural Fire Protection,supra. SinceNational Transportation,supra, this standard is no longerviable,and those cases cannot control this one.The em-ployers inThe City Public Service Board of San Antonio,197 NLRB 312 (1972), and thePennsylvania State Asso-ciation of Boroughs,267 NLRB 71 (1983),bothwerefound to meet the second part of theHawkinstest.TheEmployer here,as discussed above,does not, in the opin-ion of the undersigned,meet that test.